                                 1 Craig M. Murphy, Esq.
                                   SBN 314526
                                 2 MURPHY & MURPHY LAW OFFICES
                                   4482 Market Street, Ste 407
                                 3 Ventura, CA 93003
                                   (805) 330-3393 Phone
                                 4 (702) 369-9630 Fax
                                   Attorneys for Plaintiff
                                 5

                                 6                                UNITED STATES DISTRICT COURT

                                 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 8

                                 9                                                     Case No.:   18-cv-01214-JAM-DB
                                      TAYLOR FITZGERALD, individually and
                                10    as Parent and Guardian of R.B., a Minor
                                      Child,
                                11
                                                    Plaintiffs,
                                12    v.
MURPHY & MURPHY LAW OFFICES




                                13    PAPA MURPHY’S INTERNATIONAL,
  4482 Market Street, Ste 407

   Telephone (805) 330‐3393
    Facsimile (702) 369‐9630




                                      LLC, a Foreign Corporation d/b/a PAPA
       Ventura, CA 93003




                                14    MURPHY’S TAKE N BAKE; DOES 1
                                      through 10, inclusive; and ROE ENTITIES 1
                                15    through 10, inclusive,

                                16                Defendants.
                                                                                       ORDER TO RE-OPEN CASE
                                17
                                      PAPA MURPHY’S INTERNATIONAL,
                                18    LLC,

                                19                Third-Party Plaintiff,

                                20    v.

                                21    CH ROBINSON COMPANY, et al.,

                                22                 Third-Party Defendant.

                                23

                                24          WHEREAS On September 18, 2018, this court entered an Order confirming the parties’

                                25 stipulation to voluntarily dismiss this matter pursuant to F.R.C.P. 41(a)(1)(A)(ii) [Doc. 38, p. 3];

                                26          WHEREAS Plaintiffs filed an Ex-Parte Motion to Re-Open Case on November 14, 2019

                                27 [Doc. __] pursuant to Fed R Civ P 60(b)(6);

                                28


                                                                                      -1-
                                 1         WHEREAS Plaintiffs request was limited to the Court re-opening this case for the sole

                                 2 purpose to allow Plaintiffs the opportunity to submit a Petition for the Compromise of Minor’s

                                 3 claim for the Court’s review and approval; and

                                 4         WHEREAS the Court is vested with such authority pursuant to F.R.C.P. 60(b)(6) and 60(c);

                                 5         IT IS HEREBY ORDERED that Plaintiffs’ Motion to Re-Open Case is GRANTED; and

                                 6         IT IS FURTHER ORDERED that this case be re-opened for the sole purpose of this Court

                                 7 exercising authority to review and approve the compromise of minor’s claim to be submitted to this

                                 8 Court by Plaintiffs.

                                 9         Dated this 15TH day of November, 2019.

                                10

                                11                                       /s/ John A. Mendez_____________
                                                                         United States District Court Judge
                                12
MURPHY & MURPHY LAW OFFICES




                                13
  4482 Market Street, Ste 407

   Telephone (805) 330‐3393
    Facsimile (702) 369‐9630
       Ventura, CA 93003




                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28


                                                                                    -2-
